Citation Nr: 1048058	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1. Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to a rating in excess of 10 percent for the 
residuals of a left knee injury, formerly Osgood-Schlatter's 
disease. 

4. Entitlement to a rating in excess of 10 percent for 
keloidosis. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from December 1986 to February 
1994.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, on behalf of the RO in Indianapolis, Indiana.  
 
This case was previously before the Board in June 2010 and 
remanded to schedule the appellant for a hearing.  In August 
2010, a Travel Board hearing was held before the undersigned 
Acting Veterans Law Judge and a transcript of that hearing is of 
record.  Thus, the Board finds that there was substantial 
compliance with the August 2010 remand and will proceed to 
adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002). 

In August 2010, the Board received VA treatment records from the 
appellant.  The Board notes that VA regulations require that 
pertinent evidence submitted by the appellant must be referred to 
the agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant or 
representative.  38 C.F.R. §§ 19.37, 20.1304 (2010).  In a 
written statement dated in August 2010, the appellant waived RO 
consideration of the new evidence.  Thus, the Board finds no 
prejudice to the appellant in proceeding to adjudicate this 
appeal.

The issue of entitlement to a rating in excess of 10 percent for 
the residuals of a left knee injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1994 rating decision denied the appellant's claim for 
entitlement to service connection for a right knee disability, on 
the basis of no diagnosis of a current disability.  

2.  The appellant did not file a timely notice of disagreement 
with the June 1994 rating decision. 

3.  Evidence received subsequent to the June 1994 rating decision 
is new, but is not material, as it does not raise a reasonable 
possibility of substantiating the claim for service connection 
for a right knee disability.

4.  The evidence of record does not demonstrate that the 
appellant has a current left ear hearing loss disability for VA 
compensation purposes.

5.  The appellant's keloidosis has not been productive of visible 
or palpable tissue loss, or either gross distortion or asymmetry 
of one feature or paired set of features, or two or three 
characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision is final as to the claim of 
service connection for a right knee disability.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  New and material evidence has not been received since the 
June 1994 rating decision to reopen the claim of entitlement to 
service connection for a right knee  disability.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  A left ear sensorineural hearing loss disability was not 
incurred in, or aggravated by, active military service and may 
not be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

4.  The criteria for an evaluation in excess of 10 percent for 
keloidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7 (2010); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions to 
reopen service connection claims, the appellant be given notice 
of the elements of service connection, the elements of new and 
material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claims for an 
increased evaluation for the service-connected left knee 
disability and keloidosis, a letter dated in September 2007 fully 
satisfied the duty to notify provisions, including notice of the 
degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 
Vet. App. at 490.  Additionally, prior to initial adjudication of 
the appellant's claim, a letter dated in November 2007 fully 
satisfied the duty to notify provisions for the appellant's claim 
for entitlement to service connection for hearing loss and his 
petition to reopen his claim for entitlement to service 
connection for a right knee disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Dingess/Hartman, 19 Vet. App. at 490.  The November 2007 letter 
provided notice of the elements of new and material evidence and 
the reasons for the prior denial.  The criteria of Kent are 
satisfied.  See Kent, 20 Vet. App. at 9.  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded a December 2007 medical examination to 
obtain an opinion as to whether any hearing loss found in the 
examination was the result of service.  This opinion was rendered 
by a medical professional following a thorough examination and 
interview of the appellant.  The examiner obtained an accurate 
history and listened to the appellant's assertions.  The claims 
file was reviewed.  The examiner laid a factual foundation for 
the conclusions that were reached.  Therefore, the Board finds 
that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. 
App. at 304.  

In regard to the increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).  The RO provided the appellant appropriate VA 
examinations in December 2007 for his left knee disability and 
keloidosis.  The appellant has not reported receiving any recent 
treatment specifically for these conditions (other than at VA, 
records of which are in the file), and there are no records 
suggesting an increase in disabilities has occurred as compared 
to the prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the appellant's service-connected disorders since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The December 2007 VA examination 
reports are thorough and supported by VA outpatient treatment 
records and provided findings pertinent to the rating criteria.  
The examinations in this case are adequate upon which to base a 
decision.

The appellant's right knee was evaluated in the December 2007 VA 
examination.  Although a nexus opinion was not provided, as 
discussed below, the Board concludes that new and material 
evidence has not been received on the appellant's claim to reopen 
his claim for entitlement to service connection for a right knee 
disability.  Accordingly, there is no duty to provide an 
examination and no error exists.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Petition to Reopen Claim of Entitlement to Service Connection 
for a Right Knee Disability

A. New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

If new and material evidence is presented or secured with respect 
to a claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, this is where the Board's analysis must end; hence, what 
the RO may have determined in this regard is irrelevant.

"New" evidence is defined as evidence not previously received 
by agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been received, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

B. Service Connection

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).
 
To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at the 
time of the award of service connection).  



C. Analysis

In the June 1994 rating decision, the RO denied service 
connection for a right knee disability because there was no 
evidence of a right knee disability.  To file an appeal, an 
appellant must file a notice of disagreement within one year of 
the date that notice of the rating decision was provided to the 
claimant.  38 C.F.R. § 20.302(b) (2010).  The appellant did not 
file a notice of disagreement within one year of receiving notice 
of the June 1994 rating decision and the decision became final.  
The June 1994 rating decision is the last final denial with 
respect to the claim for service connection for a right knee 
disability.  For the reasons that follow, the Board finds that 
new and material evidence has not been received to reopen the 
appellant's claim for entitlement to service connection for a 
right knee disability.  See 38 U.S.C.A. § 7104(b).

The evidence of record at the time of the previous final denial, 
in June 1994, included the appellant's service treatment records 
and an April 1994 VA examination report.  In the June 1994 rating 
decision, the RO found that the appellant did not have a right 
knee disability.

The evidence added to the record subsequent to the last final 
denial, in June 1994, includes VA treatment records, statements 
from the appellant, a December 2007 VA examination report, and an 
Airborne Course diploma.  The VA treatment records, statements 
from the appellant and the December 2007 VA examination report 
provide information about the current condition of the 
appellant's right knee, and thus, are new.  The December 2007 VA 
examination report reflects that the appellant reported he had 
pain, stiffness and weakness in his right knee.  The VA examiner 
found there was tenderness, painful movement, and guarding of 
movement of the right knee.  There were no bumps consistent with 
Osgood-Schlatter's disease.  An X-ray report indicated that the 
right knee was negative for fracture, dislocation, or 
degenerative changes.  The December 2007 VA examination report 
indicated that the appellant had arthralgia in his right knee.  

Arthralgia is defined as pain in a joint.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY at 152 (31st ed. 2007).  Pain 
itself, without a diagnosed or identifiable underlying malady or 
condition, is not a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The 
examination findings received are new and not cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened; however, the 
Board does not find this "new" evidence to be material.  As 
previously noted, "material" evidence relates to an 
unestablished fact necessary to substantiate the claim.  
Additionally, new and material evidence must also raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  As noted above, the appellant's claim was previously 
denied because the appellant did not have a right knee 
disability.  The December 2007 examination does not show the 
appellant has a right knee disability.  Consequently, the Board 
finds that it does not raise a reasonable possibility of 
substantiating the appellant's claim, and is thus, not material.   

The claims folder contains VA treatment records from April 2004 
to May 2010.  Although the VA treatment records reflect that the 
appellant reported pain in his right knee, there is no evidence 
he was diagnosed with a right knee disability.  A service 
treatment record from May 2009 indicated the appellant reported 
his chronic knee pain was worse after playing basketball the day 
before.  Service treatment records from July 2009 reflect that 
the appellant was prescribed Vicodin for bilateral knee pain.  A 
July 2009 VA treatment record indicates that the appellant was 
fitted with bilateral open patella knee braces for arthralgia.  
As the VA treatment records do not indicate that the appellant 
had a right knee disability during the period on appeal, they do 
not raise a reasonable possibility of substantiating the 
appellant's claim.  

The appellant contends that he has a right knee disability due to 
jumping out of airplanes in service.  See March 2008 statement.  
He submitted an Airborne Course diploma in support of his claim.  
Although the Airborne Course diploma is new, it is not material.  
The Board again notes that in order for evidence to be considered 
"material" evidence, it must relate to an unestablished fact 
necessary to substantiate the claim and the evidence, as a whole, 
must raise a reasonable possibility of substantiating the claim.  
In the absence of a current disability, evidence indicating the 
appellant was a paratrooper in service does not raise a 
reasonable possibility of substantiating the claim and is not 
material.

The appellant contends that he has had a right knee disability 
since 1994.  See August 2010 Hearing Transcript (Tr.), at 3.  He 
reported that he has been given Ibuprofen and vitamins for the 
pain and that his left knee disability has aggravated his right 
knee.  Id.  Although a lay person may be competent to report 
symptoms of a disability, the pathological basis for symptoms of 
pain for a right knee disability is not, in the Board's opinion, 
the type of disorder for which a lay report is competent and 
sufficient to establish a diagnosis.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the 
appellant contended that he had a right knee disability prior to 
the June 1994 rating decision, and thus, his statements are 
cumulative and redundant of evidence previously of record.  
Consequently, the Board finds that the appellant's statements 
pertaining to his right knee do not raise a reasonable 
possibility of substantiating the claim, and are not new and 
material.  In the absence of evidence showing that the appellant 
has a current right knee disability, the Board finds that the 
element of the service connection claim that was missing at the 
time of the prior final denial remains deficient.  Therefore, the 
claim may not be reopened.

III. Entitlement to service connection for Left Ear Hearing Loss

The appellant contends that he has left ear hearing loss as a 
result of in-service exposure to hazardous noise.  For the 
reasons that follow, the Board concludes that service connection 
is not warranted.

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Hickson, 12 Vet. App. at 
252.

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and sensorineural hearing loss, as an organic disease of 
the nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The appellant was evaluated in a VA audiological examination on 
December 2007.  In the evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
25
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The VA examiner diagnosed the appellant 
with a mild high frequency sensorineural hearing loss in the left 
ear.  Pursuant to the standard set forth in 38 C.F.R. § 3.385, 
the record does not establish that the appellant has a current 
left ear hearing loss disability for VA purposes.  

A June 2009 VA treatment record indicated the appellant's hearing 
was evaluated after he reported that he thought his hearing loss 
had worsened.  The examiner noted that the appellant's hearing 
sensitivity was within normal limits.  It was also noted that the 
Veteran kept dozing off during the test and there is no 
indication that pure tone thresholds were recorded.  Word 
recognition was excellent at 100 percent.

As noted above, to prevail on the issue of service connection, 
there must be medical evidence of a current disability.  See 
Brammer, 3 Vet. App. 223; Degmetich, 104 F.3d 1328.  A current 
disability exists if the diagnosed disability is present at the 
time the claim is filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, 
other than the appellant's assertions, the record contains no 
evidence of a left ear hearing loss disability for VA 
compensation purposes at any time during the appeal period.  
Although the December 2007 VA audiological examination indicated 
the appellant had some degree of hearing loss, as defined by 
Hensley, the examination did not indicate the appellant had a 
hearing loss disability for VA compensation purposes.  The 
December 2007 VA audiological examination report did not reflect 
that the left ear had pure tone thresholds of 40 decibels or 
greater, thresholds for at least three of the frequencies of 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test of less than 94 percent, as required to 
demonstrate a hearing loss disability for VA compensation 
purposes.  Without a current showing of a bilateral hearing loss 
disability, service connection is not warranted.  

The appellant contends that he has a left ear hearing loss 
disability.  At his August 2010 hearing he reported that he talks 
loudly because he cannot hear and that he turns the television up 
to hear it.  See August 2010 Hearing Transcript (Tr.) at 14.  The 
Board notes that the appellant and other persons can attest to 
factual matters of which they have first-hand knowledge.  
Although a lay person may be competent to report the diagnosis or 
etiology of a disability, hearing loss is not, in the Board's 
opinion, the type of disorder which is susceptible to lay opinion 
concerning diagnosis and etiology.  The Board finds that, as a 
lay person, the appellant is not competent to report whether he 
has a hearing loss for VA compensation purposes, as defined under 
38 C.F.R. § 3.385.

In sum, the Board concludes that the evidence of record fails to 
establish the presence of a left ear hearing loss disability for 
VA purposes.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

IV. Entitlement to an Increased Evaluation for Keloidosis

A. Legal Criteria

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the claimant.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).



B. Analysis

The appellant's service-connected keloidosis is currently rated 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).  His 
claim for an increased rating was received on April 16, 2007.  As 
such, rating within the year prior to that claim or from April 
15, 2006, may be awarded if factually ascertainable.  38 C.F.R. 
§ 3.400(o)(2) (2010).

In October 2008, during the pendency of the appeal, the 
diagnostic criteria pertaining to the skin were amended effective 
October 23, 2008.  The changes only apply to applications 
received by VA on or after October 23, 2008, or if a veteran was 
previously evaluated under Diagnostic Codes 7801-7805 and 
requests review under the clarified criteria.  See 73 Fed. Reg. 
54708 (Sept. 23, 2008).  Neither situation applies in this case.  
Consequently, the Board finds that the revisions to the skin 
regulations that took effect October 23, 2008, are not for 
application here.

Diagnostic Code 7800 provides that the 8 characteristics for 
purposes of rating under 38 C.F.R. § 4.118, are as follows: (1) 
Scar is 5 or more inches (13 or more cm.) in length; (2) Scar is 
at least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
Surface contour of scar is elevated or depressed on palpation; 
(4) Scar is adherent to underlying tissue; (5) Skin is hypo-or 
hyper-pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) Skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.); (8) Skin is indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  See Note 
(1), Diagnostic Code 7800. 
 
Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent disabling.  

The appellant was seen for a VA examination in December 2007 to 
evaluate the current state of his service-connected keloidosis.  
The VA examination report reflects that there were several small 
(approximately 2-3 mm in size) circular scars located along the 
nape of the neck, along the jaw line, and along the anterior neck 
area.  The maximum width of the scar was 0.2 cm. and the maximum 
length was 0.3 cm.  There was no tenderness on palpation, 
adherence to underlying tissue, limitation of motion or loss of 
function, underlying soft tissue damage, skin ulceration or 
breakdown over scar, underlying tissue loss, elevation of the 
scar, depression of the scar, or disfigurement of the head, face 
or neck.

A February 2008 VA treatment record reflects that the appellant 
had a boil on the left side of his head.  The report noted that 
there were no rashes on the skin.  The impression was 
furunculosis and the appellant was prescribed an antibiotic.  

At the August 2010 hearing, the appellant stated that he has 
scars at the back of his neck from keloidosis.  See August 2010 
Hearing Transcript (Tr.), at 17.  He reported that if he shaves 
his face he breaks out and has to use a fungus cream, Tinactin.  
He reported that he buys it over the counter.  Id.  He also 
reported that he has experienced outbreaks on his back and 
thighs.  Tr., at 17, 19.  He reported that he has occasional 
outbreaks.  Tr., at 18.  He stated that his condition had been 
constant since service.  Tr., at 20.  

The evidence of record does not demonstrate that the appellant is 
entitled to an evaluation in excess of 10 percent for keloidosis 
under Diagnostic Code 7800.  There is no probative evidence 
demonstrating that any of the Veteran's skin symptoms other 
scarring are due to the service-connected disability.  The Board 
finds that these are complex medical questions that require 
medical expertise which the Veteran is not shown by the record to 
possess.  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  See, e.g., Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The appellant's scars do not have visible or 
palpable tissue loss, and there is no gross distortion or 
asymmetry of one feature or paired set of features.  Moreover, 
the scars do not meet two or three characteristics of 
disfigurement.  The scars were not 13 or more cm. in length, at 
least 0.6 cm. wide, a scar is not adherent to underlying tissue, 
the skin was not hypo- or hyper-pigmented, skin texture was not 
abnormal, underlying soft tissue was not missing, and the skin 
was not indurated and inflexible in an area exceeding 39 square 
cm.  Therefore, the appellant is not entitled to a higher 
evaluation under Diagnostic Code 7800.  

At the August 2010 Hearing, the appellant stated that he had 
keloiditis on his face and back, but there is no evidence he has 
scars in places other than the head, face, or neck.  See Hearing 
Transcript (Tr.) at 17.  Thus, Diagnostic Codes 7801 and 7802 are 
not applicable.  There is no evidence the appellant has unstable 
superficial scars.  Thus, Diagnostic Code 7803 is not applicable.  
Diagnostic Code 7804 is not for application as the appellant did 
not have superficial scars that were painful on examination.  
There is no indication the appellant had scars due to keloidosis 
that resulted in limitation of function; therefore, Diagnostic 
Code 7805 is not for application.  There is no indication the 
appellant has been treated with other than topical therapy or 
that keloidosis affects more than 5 percent of his skin.  Thus, a 
higher evaluation would not be warranted by analogy under 
Diagnostic Code 7806 for dermatitis or eczema.  

The Board finds that the appellant is not entitled to an 
evaluation in excess of 10 percent for his service-connected 
keloidosis.  While the appellant is competent to report the 
symptoms he experiences, the reported symptoms are consistent 
with the assigned schedular evaluation.  The Board has considered 
all potentially applicable Diagnostic Codes, but finds there is 
no provision upon which to assign an increased evaluation for his 
service-connected keloidosis.  Further, as the assigned 10 
percent evaluation reflects, at most, the degree of impairment 
shown since the date of the grant of service connection for a 
skin disability, there is no basis for staged ratings with 
respect to this claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of 'exceptional or unusual' 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
'exceptional or unusual' circumstances that would preclude the 
use of the regular rating schedule for the disability at issue.  
38 C.F.R. § 3.321 (2010).  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

New and material evidence not having been received; the claim for 
service connection for a right knee disability is not reopened.

Entitlement to service connection for left ear hearing loss is 
denied.

Entitlement to a rating in excess of 10 percent for keloidosis is 
denied.


REMAND

A review of the record shows that the Veteran was provided 
adequate VCAA notice addressing his remaining increased rating 
claim.  For the reasons provided below, the Board finds 
additional development is required as to this issue.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159 (2009).  VA has a duty to assist veterans which includes 
conducting a thorough and contemporaneous medical examination.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, on VA examination in December 2007 the appellant 
reported that he had left knee pain and that he always used a 
cane or crutches for walking.  He reported that he was able to 
stand for 15 to 30 minutes and was able to walk 1/4 mile.  Range of 
motion studies revealed left knee active extension of 20 to 16 
degrees with pain beginning and ending at 16 degrees.  Passive 
range of motion was from 15 to 14 degrees with pain.  X-rays 
revealed that the left knee was negative for fracture, 
dislocation or degenerative changes.  The diagnoses included left 
knee arthralgia.  A July 2008 VA treatment record indicates the 
appellant was fitted with a large open patella knee brace on his 
left leg.  A May 2009 report noted his chronic knee pain was 
worse after playing basketball.  A July 2009 record indicated 
flexion from 0 to 110 degrees.  A September 2009 magnetic 
resonance imaging scar of the left knee revealed intact menisci 
and collateral ligaments, but noted the constellation of findings 
included a lateral trochlear cartilage flap and evidence of 
lateral patellar fat friction syndrome, suggested a potential 
underlying patellar tracking abnormality.  In light of this 
evidence, the Board finds that addtional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment pertinent to 
the issue remaining on appeal.  Appropriate 
efforts should also be taken to obtain all 
pertinent VA treatment records.  After the 
Veteran has signed any appropriate 
releases, all identified pertinent records 
should be obtained and associated with the 
claims folder.  Attempts to procure records 
should be documented in the file.  If 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran must be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The Veteran should be scheduled for an 
appropriate VA examination for opinions as 
to the current nature and extent of his 
service-connected left knee disorder.  
Range of motion studies and all indicated 
tests and studies necessary for an adequate 
opinion should be conducted.  The examiner 
should reconcile the range of motion study 
findings with the findings reported upon VA 
examination in December 2007.

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available for review of the case.  A 
notation to the effect that this records 
review took place should be included in the 
report of the examiner.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  If any benefit 
sought remains denied, the Veteran should 
be furnished a supplemental statement of 
the case and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


